Citation Nr: 0008670	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-46 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for elevated blood 
sugar.

2.  Entitlement to service connection for arthritis of the 
arms, hands, and knees.

3.  Entitlement to higher staged ratings for hypertension, 
rated noncompensable from August 1, 1994, and 10 percent 
disabling from May 7, 1997.

4.  Entitlement to a higher initial rating for 
gastroesophageal reflux disease (GERD), currently rated 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion



REMAND

The veteran served on active duty from June 1974 to June 1978 
and from August 1978 to July 1994.  He has requested a 
hearing before a member of the Board of Veterans' Appeals 
(Board) at the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Because the 
circumstances of the cancellation/postponement of a 
previously scheduled hearing are ambiguous, the case is 
remanded to the RO for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.704 (1999).

The appellant need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

- 3 -


